Title: From James Madison to Albert Gallatin, 8 July 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Dept. of State, July 8th. 1807.

I have to request that you will cause a warrant to issue in favor of Robert Smith, to be paid out of the appropriation for the relief & protection of American Seamen, for one hundred & forty seven dollars and seventy seven cents; the said Robert Smith being the Agent of Smith & Buchanan, in whose favor the enclosed bill was drawn by Robert Wilkinson, acting Consul of the United States at Smyrna, the said Robert Wilkinson to be charged with the amount on the Books of the Treasury.  I am &c.

James Madison.

